Citation Nr: 0306465	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  00-11 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1999 rating decision by the RO in 
Detroit, Michigan which, denied entitlement to service 
connection for bilateral hearing loss.  

In an April 30, 2001, decision, the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a September 2002 
Order, the Court vacated the Board's April 30, 2001, decision 
and remanded the matter to the Board for further action in 
light of the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub.L.No. 106-475, 114 Stat. 2096 (2000).

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

In March 2003, the veteran's attorney submitted additional 
medical evidence.  This should be reviewed by the RO.

In light of the Court's Order, the RO must give the veteran 
notice of what VA is doing to develop the claim, what he 
could do to help his claim, and notice of how his claim is 
still deficient.  Cf. Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  


In view of the foregoing, the case is remanded for the 
following:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for 
hearing loss during the period of December 2002 to 
the present.  Obtain records from each health care 
provider the appellant identifies.  
 
2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  
 
3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




